Title: To George Washington from Colonel Daniel Brodhead, 21 August 1780
From: Brodhead, Daniel
To: Washington, George


					
						Dear General
						Fort Pitt Augt 21st 1780
					
					By Captain Duplantier who is just Arrived from the Delaware Towns. I am informed that, the British, at Detroit treat the french Inhabitants with great severity & that they wish for nothing more than the approach of a body of Troops from this place The Captain adds that Colo. Clark with a body of about one thousand Men has actually destroyed the Shawnese Town at Chellacoffy and was in pursuit of the Indians when the runner who brought the Account came from thence.
					I have just received a Letter from the Reverend Mr Hackenwelder & another from Captn John Killbuck, Copies of which I take the liberty to inclose.
					Had I Provisions I should be happy to March against some of the Hostile Indian Towns But unfortunately, I have not more than a Days allowance of Bread & very little Beef And I cannot yet see a fair prospect of obtaining adequate Supplies, untill Money can be furnished to pay for them. With the most exhalted respect & esteem I have the Honor to be your Excellencies most Obedt Servt
					
						Daniel Brodhead
					
				